                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 19-10599-RGS


                      FRANCIS OBIORA ENWONWU

                                      v.

              DEPARTMENT OF HOMELAND SECURITY
             INS CONTRACTED (ICE) CONDITIONS WITH
                BRISTOL COUNTY SHERIFF’S OFFICE,
            SOUTH BAY BOSTON/PLYMOUTH COUNTY JAIL

                    MEMORANDUM AND ORDER ON
                      MOTION TO REOPEN CASE

                               June 27, 2019

STEARNS, D.J.

      Before the Court is Francis Enwonwu’s motion to reopen this case (Dkt

#10) and motion to proceed in this action (Dkt #12). In response to the

court’s May 22, 2019 Order, Enwonwu has elected to pay the $400 filing fee

rather than seek leave to proceed in forma pauperis. See May 22, 2019

Order, Dkt #11; Receipt of Payment, Dkt #13. Notwithstanding, the court

has the inherent authority to screen and, if appropriate, dismiss this action.

See e.g. Mallard v. United States Dist. Court for the S. Dist. of Iowa, 490

U.S. 296, 307-308 (1989); Cox v. Rushie, 2013 WL 3197655, at *4 (D. Mass.

June 18, 2013) (Saris, Ch. J.); Carlsen v. Carlsen, 2011 WL 2632260, at *1

(D. Mass. July 1, 2011) (Wolf, J.); Cimini v. Massachusetts, 2011 WL 2119192,
at *6 (D. Mass. May 25, 2011) (O’Toole, J.). A review of the complaint reveals

a narrative list of conclusory and cobbled-together legal claims, statutory

citations, and case citations, without factual detail.    The only facts are

references to “numerous practical jokes,” without attribution after an alleged

attempted rape by inmates at South Bay on October 18, 2018. On December

27, 2018, Enwonwu was placed on suicide watch. Compl. at 2. In its current

form, the complaint is otherwise unintelligible and without supporting facts

fails to meet basic pleading requirements. Plainly put, the complaint fails to

provide adequate information for the defendants to respond. Rather than

dismiss this action, however, Enwonwu will be provided an opportunity to

amend his complaint.

      The amended complaint must include, among other things, “a short

and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). This statement must “give [each] defendant

fair notice of what [Enwonwu’s] claim is and the grounds upon which it

rests,” Rivera v. Rhode Island, 402 F.3d 27, 33 (1st Cir. 2005) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)), such that each defendant is

afforded a “meaningful opportunity to mount a defense.” Díaz-Rivera v.

Rivera-Rodríguez, 377 F.3d 119, 123 (1st Cir. 2004) (quoting Rodríguez v.

Doral Mortgage Corp., 57 F.3d 1168, 1172 (1st Cir. 1995)). The amended


                                      2
complaint “should at least set forth minimal facts as to who did what to

whom, when, where, and why.” Educadores PuertorriqueZos en Acción v.

Hernandez, 367 F.3d 61, 68 (1st Cir. 2004). Although “the requirements of

Rule 8(a)(2) are minimal . . . ‘minimal requirements are not tantamount to

nonexistent requirements.’” Id. (quoting Gooley v. Mobil Oil Corp., 851 F.2d

513, 514 (1st Cir. 1988)). While Rule 8 “does not require detailed factual

allegations . . . it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678,

(2009) (quotations omitted). An amended complaint “that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action will

not do.” Id. (quotations omitted). “Nor does [an amended] complaint suffice

if it tenders naked assertions devoid of further factual enhancement.” Id.

(quotations omitted).

      Accordingly, Enwonwu has leave to file an amended complaint, but he

must do so by July 31, 2019. The amended complaint must clearly identify

the claims and relief that Enwonwu seeks as to each defendant and provide

a sufficient factual basis for each of the elements of the claims that he asserts.

The court also notes that the “[t]he title of the [amended] complaint must

name all the parties,” Fed. R. Civ. P. 10(a), and, his claims must be set forth

“in numbered paragraphs, each limited as far as practicable to a single set of


                                        3
circumstances.” Fed. R. Civ. P. 10(b). To promote clarity, “each claim

founded on a separate transaction or occurrence, . . . must be stated in a

separate count.” Fed. R. Civ. P. 10(b). While the amended complaint may

include exhibits that are relevant to his claims, see Fed. R. Civ. P. 10(c), use

of exhibits does not excuse Enwonwu of his responsibility to clearly set forth

the relevant allegations in the body of the amended complaint. Because an

amended complaint completely supersedes the original complaint, and is a

stand-alone document, Enwonwu should repeat in his amended complaint

any allegations from the original complaint that he wishes to be part of this

lawsuit. See Connectu LLC v. Zuckerberg, 522 F.3d 82, 91 (1st Cir. 2008).

He may not, for example, incorporate by reference allegations from prior the

complaint into the amended complaint.

      Accordingly, for the reasons stated above, it is hereby ORDERED that:

      1.    Enwonwu’s motion to reopen the action (Dkt. #10) is

ALLOWED and Clerk will reopen this case.

      2.    Similarly, Enwonwu’s motion to proceed (Dkt #12) is

ALLOWED.

      3.    Enwonwu shall, by July 31, 2019, file an amended complaint

that complies with the basic pleading requirements of the Federal Rules of




                                       4
Civil Procedure as set forth in this Memorandum and Order. Failure to

timely file an amended complaint will result in dismissal of this action.

      4.    Summonses shall not issue pending further order of the court.


                                    SO ORDERED.


                                    /s/ Richard G. Stearns__________
                                    UNITED STATES DISTRICT JUDGE




                                      5
